DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US2018/027534, filed 13 April 2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62/485616, filed 14 April 2017.

Information Disclosure Statement
The information disclosure statement (IDS) of 14 October 2019 has been considered, initialed.

Status of the Claims
Claims 1–18 are currently pending; Claims 1-3, 5, 8-12, 15, and 17-18 have been amended. Claim 19 has been added. Claims 1-14, and 18-19 are examined below. 
Claims 15-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Rejections Withdrawn
	The rejection of claims 1, 3, 4, 13 and 14 under 35 USC 102(a)(1) and 102 (a)(2) as being anticipated by Martin et al (US 8,114,681) is withdrawn in view of amendments to the claims.
The rejection of claims 2, 5, 7, 8, 12 and 18 under 35 U.S.C. 103 as being unpatentable
over Martin (US 8,114,681) in view of Zeng '527 (US 20100136527) is withdrawn in view of amendments to the claims.
The rejection of claims 6 and 11 under 35 U.S.C. 103 as being unpatentable over
Martin (US 8,114,681) in view of Zeng '998 (US 20110311998) is withdrawn in view of amendments to the claims.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Martin
(US 8,114,681) in view of Brimble (US 20170095554) is withdrawn in view of amendments to the claims.
The rejection of claim 10 under 35 U.S.C. 103 as being unpatentable over Martin
(US 8,114,681) in view of Zeng '998 (US 20110311998) and in further view of Zeng '527 (US
20100136527) is withdrawn in view of amendments to the claims.


Claim Rejections – 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art. 
Ascertaining the differences between the prior art and the claims at issue. 
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-4, 8-9, and 13 are rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013).
Regarding Claim 1, Robertson et al. teach an assay substrate comprising a surface having an area, said area comprising a plurality of different antigens immobilized thereon. Specifically, Robertson et al. teach “…not all patients express the same set of tumour marker proteins. It is therefore difficult to envisage any one single tumour marker being universally applicable to all patients in all stages of disease” ([0008]). The method taught comprises steps of contacting a sample of bodily fluids with a panel of two or more distinct tumor marker antigens ([0011]). “The panel assay may be performed in a multi-well format in which each one of the two or more antigens is placed in a separate well of a multi-well assay plate or, alternatively, in a single-pot format in which the entire panel of antigens is placed in a single container” ([0017]). One of the advantages of this method “… the use of a panel of two or more tumour marker antigens to monitor autoantibody production is more sensitive than the use of single markers and gives a much lower frequency of false negative results” ([0015]). 
Robertson et al. teach attachment of the tumor marker antigens to a solid support, such as a multi-well assay plate ([0019]). “The assay method of the invention is suitable for detection of many different types of cancer, of which examples are breast, bladder, colorectal, prostate and ovarian.” ([0021]). Paragraphs [0022] - [0036] demonstrate several combinations of different tumor markers, representing mixtures of immobilized epitopes. For example: “p53 and MUC 1 with optional c-erbB2 and/or c-myc, and/or BRCA1 and/or BRCA2 and/or PSA;” [0023], where all markers in this combination, directly or indirectly linked to breast cancer.  Robertson et al. fail to teach plurality of different epitopes belonging to a single tumor-associated antigen molecule.
Ayoglu et al. teach antigen array technology for profiling autoantibody repertoires in biological samples (pg. 1106, section “Antigen array formats. Planar arrays”, second paragraph).  Large number of antigens in such arrays are immobilized in microspots (pg. 1112, Fig. 2, top left image), but sample analysis is performed on the entire array at once, as if it was a single test tube or a microwell (pg. 1112, Fig. 2, middle and bottom images). Additionally, Ayoglu et al. teach peptide epitopes offering certain advantages over full-length protein antigens, such as relatively inexpensive synthesis, better physical and chemical stability, and ability to incorporate certain posttranslational modifications such as citrullination or phosphorylation (“Peptide arrays”: pg. 1109 and pg.1110, first paragraph). Ayoglu et al. fail to teach plurality of different epitopes belonging to a single tumor-associated antigen molecule.
Komatsu et al. teach fine-mapping of NY-ESO-1 antibody epitopes in melanoma patient’s sera. Different peptide epitopes of NY-ESO-1 antigen had different reactivities toward patient’s sera. Detection of NY-ESO-1 specific antibodies using a full set of 13-mer peptide epitopes in three different patient’s sera (A, B and C on Fig. 3) demonstrates very different specificity patterns (pg. 468, Fig. 3). For example, peptide epitope 168-180 reacted strongly with serum 012-101, but failed to do so for sera 009-0001 and 013-133. Serum 013-133 reacted well with peptide epitopes in the range of 98-118, but serum 012-101 failed do so. These results demonstrate that different patients may have autoantibodies with specificities to different peptide epitopes of an antigen. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al. for attaching a plurality of full-length antigens to a single assay surface area with the teachings of Ayoglu et al. for peptide epitopes attached to a surface of an antigen array with teachings of Komatsu et al. for using multiple peptide epitopes for a single antigen, to provide more sensitive assays (Robertson, [0015]), using more stable and inexpensive antigens (Ayoglu, “Peptide arrays”: pg. 1109 and pg.1110, first paragraph ), detecting autoantibodies with specificities to different antigen epitopes (Komatsu, pg. 468, Fig. 3). One having ordinary skill in the art would have been motivated to make such a change to achieve better assay sensitivity, better reagent stability, lower cost, and broader coverage. The use of a mixture of a plurality of different epitopes of one or more antigens would have been desirable to those of ordinary skill in the art because of the reasons mentioned above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this technology have been used for a long time with good success rate.

Regarding Claims 3 and 4, Komatsu et al. teach the assay substrate according to claim 1, wherein the plurality of different epitopes comprise at least one epitope of a tumor-associated antigen and at least one of the one or more antigens is a tumor-associated antigen. Specifically, Komatsu et al. teach different peptide epitopes (e.g. ranges 168-180 and 98-118 amino acid residues) of NY-ESO-1 tumor-associated antigen having different reactivities toward patient’s sera. Detection of all NY-ESO-1 specific antibodies in one assay would benefit from immobilization on the assay substrate of more than one different peptide epitope for a given antigen, because of a variation of patient’s antibody response to the fine linear epitopes (pg. 470, right column, third paragraph). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Komatsu et al. for different peptide epitopes of NY-ESO-1 tumor-associated antigen, in order to detect as many patients with tumor-specific autoantibody responses as possible. One having ordinary skill in the art would have been motivated to make such a change because tumor autoantibodies require the presence of tumor-associated antigens or their epitopes for the assay to work. The use of peptide epitopes of a tumor-associated antigen or the antigen itself would have been desirable to those of ordinary skill in the art for the reason mentioned above.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the use of antigens either in the form of full-length proteins or selected peptide epitopes is a routine practice in assay development process.

Regarding Claims 8-9, Komadsu et al. teach the assay substrate according to claim 1, wherein at least one epitope of the plurality of different epitopes is NY-ESO-1: 1-40 (SEQ ID NO: 4), NY-ESO-1: 90-130 (SEQ ID NO: 5), NY-ESO-1: 120-160 (SEQ ID NO: 6), or NY-ESO-1: 150-180 (SEQ ID NO: 7). Specifically, Komadsu et al. teach the presence of several regions in the NY-ESO-1 protein sequence being able to detect NY-ESO-1 specific antibodies. One of those regions is located between amino acid residues 98-118 (serum 013-133, pg. 468, Fig. 3, panel C). This region resides within the claimed SEQ ID NO: 5 spanning residues 90 through 130. Regarding NY-ESO-1: 1-40 (SEQ ID NO: 4), Komadsu et al. recite previously obtained results about good correlation of antibody response in various cancer patients to NY-ESO-1: 1-40 peptide antigen and to the full-length NY-ESO-1 antigen (pg. 470, second paragraph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Komadsu et al. for using NY-ESO-1: 1-40 and NY-ESO-1: 98-118 peptide epitopes in addition to other peptide epitopes to detect NY-ESO-1 sero-positive patients using this assay substrate. One having ordinary skill in the art would have been motivated to make such a change because the NY-ESO-1 antigen is one of the classic tumor antigens. The use of NY-ESO-1: 1-40 and NY-ESO-1: 98-118 peptide epitopes would have been desirable to those of ordinary skill in the art because adding more peptide antigens to the collection of already known antigens increases probability of detecting cancer patients in the population.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the NY-ESO-1: 1-40 and NY-ESO-1: 98-118 peptide epitope has already been tested against a serum from a cancer patient.

Regarding Claim 13, Ayoglu et al. teach the assay substrate is a microwell or a microbead. Specifically, Ayoglu et al. teach antigen array technology for profiling autoantibody repertoires in biological samples (pg. 1106, section “Antigen array formats. Planar arrays”, second paragraph), as applied to claim 1 above.  Large number of antigens in such arrays are immobilized in microspots (pg. 1112, Fig. 2, top left image), but sample analysis is performed on the entire array at once, as if it was a microwell (pg. 1112, Fig. 2, middle and bottom images). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Ayoglu et al.  for using microwells with immobilized mixture of plurality of different peptide epitopes. One having ordinary skill in the art would have been motivated to use antigen microarray approach, because it is one of the industry standards in assays involving multiple capture agents. The use of antigen arrays would have been desirable to those of ordinary skill in the art for detection of autoantibodies against known tumor antigen markers due to their high throughput and a convenience of screening of an individual sample against hundreds of potential capture reagents in just one assay reaction. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because of a wide adoption of microarray assays.

Claims 2, 10, and 12 are rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Shih et al. (Am J Clin Exp Immunol, 2014 - IDS).
Regarding Claims 2, 10, and 12, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach the plurality of different epitopes comprises at least one B-cell epitope, and at least one epitope of the plurality of different epitopes is SOX2: 52-87 (SEQ ID NO: 10) or SOX2: 98-124 (SEQ ID NO: 11), and at least two epitopes of the plurality of different epitopes are epitopes of the same antigen.
Shih et al. also teach the assay substrate according to claim 1, wherein the plurality of different epitopes comprises at least one B-cell epitope, and at least one epitope of the plurality of different epitopes is SOX2: 52-87 (SEQ ID NO: 10) or SOX2: 98-124 (SEQ ID NO: 11), and at least two epitopes of the plurality of different epitopes are epitopes of the same antigen. 
Specifically, Shih et al. teach prediction of B-cell epitopes from cancer antigen SOX2 using computer-assisted algorithms (Abstract). Synthetic peptides based on the prediction were screened for recognition by serum samples from cancer patients using an ELISA method. Two dominant B-cell epitopes, SOX2:52-87 and SOX2:98-124 were identified. Prostate cancer, glioblastoma and lung cancer serum samples that recognized the above SOX2 epitopes also recognized the full-length protein based on Western blot experiments. These data confirmed that the SOX2:52-87 and SOX2:98-124 peptides served as B-cell epitopes recognized by serum samples from various cancer patients (pg. 88, the last sentence of the section “Verification of SOX2 peptide epitopes by Western blot”). 
Additionally, SOX2:52-87 and SOX2:98-124 epitopes identified and tested by Shih et al. are identical to epitopes of the instant application with SEQ ID NO: 10 and SEQ ID NO: 11.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al. for attaching a plurality of antigens to a single assay surface area with the teachings of Ayoglu et al. for peptide epitopes attached to a surface of an antigen array with teachings of Komatsu et al. for using multiple peptide epitopes for a single antigen, as applied to claim 1 with the teachings of Shih et al. for B-cell epitopes, in order to provide better performing assays for detecting autoantibodies with specificities to different B-cell epitopes. One having ordinary skill in the art would have been motivated to make such a change because B-cells are lymphocytes responsible for antibody-driven immunity and secretion of autoantibodies against tumor-associated antigens, SOX2 antigen is one of the classic tumor antigens, and combining antigens leads to more sensitive assays (Robertson, [0015]). The use of B-cell epitopes, including SOX2:52-87 and SOX2:98-124 epitopes would have been desirable to those of ordinary skill in the art because the B-cells activation is required for the development of an immune response and production of autoantibodies. Additionally, the use of both epitopes SOX2:52-87 and SOX2:98-124 would have been desirable to increase probability of detecting cancer patients in the population.
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both SOX2:52-87 and SOX2:98-124 epitopes has been shown to be functionally equivalent to full-length SOX2 antigen.

Claim 5 is rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Saito et al. (PLoS ONE, 2016).
Regarding Claim 5, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach the assay substrate according to claim 1, wherein the assay area further includes full-length tumor-associated antigens.
Saito et al. also teach the assay substrate according to claim 1, wherein the assay area further includes full-length tumor-associated antigens. Specifically, Saito et al. teach a full-length tumor-associated antigen is XAGE-lb eliciting spontaneous immune response in humans (Abstract). Serological responses to XAGE-1b were detected in patients with adenocarcinomas and squamous cell carcinomas tumors (pg. 5, Table 2). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Saito et al. for using a full-length tumor associated antigen, in order to detect the presence of autoantibodies against tumor associated antigens in patient samples (Robertson, [0016]). One having ordinary skill in the art would have been motivated to make such a change because the full-length antigens contain all their epitopes and are ready for detection of every autoantibody generated against them. The use of full-length antigens would have been desirable to those of ordinary skill in the art because some autoantibodies may target specific conformations of epitopes impossible to reproduce using linear peptide epitopes. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because the use of full-length antigens is well-known in the art.

Claims 6 and 19 are rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Zeng (US Pub. No. 2010/0136527 - IDS) and Sun et al. (Cancer Epidemiol Biomarkers Prev, 2012).
Regarding claim 6, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach the assay substrate according to claim 1, wherein the one or more antigens include an antigen selected from the group consisting of: NY-ESO-1 (SEQ ID NO: 1), XAGE-lb (SEQ ID NO: 2), and SOX2 (SEQ ID NO: 3).
 Zeng ‘527 and Sun et al. also teach the assay substrate according to claim 1, wherein the one or more antigens include an antigen selected from the group consisting of: NY-ESO-1 (SEQ ID NO: 1), XAGE-lb (SEQ ID NO: 2), and SOX2 (SEQ ID NO: 3). Specifically, Zeng ‘527 teaches “…the tumor associated antigen is NY-ESO-1” ([0011]) and “[a]s exemplified herein, NY-ESO-1 (SEQ ID NO: 1) was used for identifying B cell epitopes…” ([0055]). SEQ ID NO:1 of Zeng ‘527 is identical to SEQ ID NO: 1 of the instant application. Regarding XAGE-lb (SEQ ID NO: 2), Zeng ‘527 teaches “…the tumor associated antigen is NY-ESO-1 or XAGE-1b” ([0011]) and “[a]s exemplified herein, XAGE-1b (SEQ ID NO: 15) was used for identifying B cell epitopes…” ([0060]). SEQ ID NO: 15 of Zeng ‘527 is identical to SEQ ID NO: 2 of the instant application. Regarding SOX2 (SEQ ID NO: 3), Sun et al. teach SOX2 antigen used for detection of autoantibodies by ELISA in sera from patients with breast cancer (Abstract). Recombinant His-tagged SOX2 protein was immobilized on an ELISA plate via affinity interaction of the His-tag. Patient sera screening for the presence of anti-SOX2 antibodies resulted in 93.6% specificity of discrimination of malignant from benign breast disease (pg. OF3, “Comparison of serum SOX2-Abs with …”). A BLAST search (Basic Local Alignment Search Tool, The National Center for Biotechnology Information, https://blast.ncbi.nlm.nih.gov/Blast.cgi) of SEQ ID NO: 3 of the instant application against non-redundant protein sequences (nr) resulted in 100% sequence match between SEQ ID NO: 3 and human SOX2 protein (residues 5-321) (see Fig. 1 below). 
    PNG
    media_image1.png
    590
    912
    media_image1.png
    Greyscale

Fig. 1. Alignment results between SEQ ID NO: 3 of the instant application and sox-2 sequence, Homo sapience, from the NCBI database.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Zeng ‘527 and Sun et al. for using in the assay substrate  one or more antigens from the group consisting of NY-ESO-1 (SEQ ID NO: 1), XAGE-1b (SEQ ID NO: 2), and SOX2 (SEQ ID NO: 3), in order to detect the presence of autoantibodies associated with wide range of cancers. One having ordinary skill in the art would have been motivated to make such a change because the three sequences are the full-length classic tumor antigens expressed in numerous cancer types. The use of NY-ESO-1 (SEQ ID NO: 1), XAGE-1b (SEQ ID NO: 2), and SOX2 (SEQ ID NO: 3) antigens would have been desirable to those of ordinary skill in the art undertaking screening for frequently occurring tumor-associated autoantibodies. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because all elements of this technology are well-known in the art and the three antigens have been extensively studied.

Regarding Claim 19, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach a microbead or a microwell comprising a mixture of a plurality of different epitopes selected from the group consisting of SEQ ID NOs: 4 to 11 immobilized thereon (elected species: SEQ ID NOs: 5, 8, and 11).
Ayoglu et al. also teach a microbead or a microwell comprising a mixture of a plurality of different epitopes selected from the group consisting of SEQ ID NOs: 4 to 11 immobilized thereon (elected species: SEQ ID NOs: 5, 8, and 11). Specifically, Ayoglu et al. teach antigen array technology for profiling autoantibody repertoires in biological samples (pg. 1106, section “Antigen array formats. Planar arrays”, second paragraph), as applied to claim 1 above.  Large number of antigens in such arrays are immobilized in microspots (pg. 1112, Fig. 2, top left image), but sample analysis is performed on the entire array at once, as if it was a single test tube or a microwell (pg. 1112, Fig. 2, middle and bottom images). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Ayoglu et al.  for using microwells with immobilized mixture of plurality of different peptide epitopes selected from the group consisting of SEQ ID NOs: 4 to 11 (elected species: SEQ ID Nos: 5, 8, and 11). One having ordinary skill in the art would have been motivated to use microwells with antigen microarray approach, because it is one of the industry standards in assays involving multiple capture agents. The use of antigen microarray would have been desirable to those of ordinary skill in the art for detection of autoantibodies against tumor antigen markers NY-ESO-1, XAGE-1b, and SOX2 due to their reliability and high throughput. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because of a wide adoption of microarray assays.

Claims 7 and 11 are rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Saito et al. (PLoS ONE, 2016) and Xie et al. (Journal of Translational Medicine, 2011).
Regarding Claims 7 and 11, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach a full-length tumor-associated antigen is XAGE-lb (SEQ ID NO: 2) and at least one epitope of the plurality of different epitopes is XAGE-lb: 1-25 (SEQ ID NO: 8) or XAGE-lb: 57-81 (SEQ ID NO: 9).
Saito et al. also teach a full-length tumor-associated antigen is XAGE-lb (SEQ ID NO: 2) and at least one epitope of the plurality of different epitopes is XAGE-lb: 1-25 (SEQ ID NO: 8) or XAGE-lb: 57-81 (SEQ ID NO: 9). Specifically, Saito et al. teach tumor specific antigen XAGE-1b eliciting spontaneous immune response in humans (Abstract). Serological responses to XAGE-1b were detected in patients with some adenocarcinomas and squamous cell carcinomas tumors (pg. 5, Table 2). Xie et al. teach prediction of XAGE-1b antigen epitopes and their successful testing in differentiating sero-positive cancer patients from healthy donors. Specifically, Xie et al. teach XAGE-1b: 1-25 peptide epitope (pg. 5, graph on Fig. 1) which is identical to the epitope XAGE-1b:1-25 (SEQ ID NO: 8) of the instant application.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Saito et al. for using full-length tumor associated XAGE-1b antigen and teachings of Xie et al. for using a peptide epitope of  XAGE-1b (XAGE-1b:1-25), in order to screen patient samples for the presence of XAGE-1b specific autoantibodies. One having ordinary skill in the art would have been motivated to make such a change because the XAGE-1b antigen is one of the classic tumor antigens. The use of full-length XAGE-1b and XAGE-lb: 1-25 peptide epitope would have been desirable to those of ordinary skill in the art because these two antigens increase probability of detecting cancer patients in the population. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because both antigens have already been used in the past.

Claim 14 is rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Xie et al. (Journal of Translational Medicine, 2011).
Regarding Claim 14, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach the assay substrate according to claim 1, wherein the assay substrate is a microwell or a microbead used in multiplex assays.  
Xie et al. also teach the assay substrate according to claim 1, wherein the assay substrate is a microwell or a microbead used in multiplex assays.  Specifically, Xie et al. describe a novel multiplex assay for detecting autoantibodies in patient sera using peptide epitopes from cancer antigens NY-ESO-1 and XAGE-1b among others (Title and Abstract: Methods). Serum samples were screened using multiplexed assay with seroMAP microbeads loaded with peptide antigens (e.g. region 010 beads – XAGE-1b:1-25 peptide; region 020 beads – SSX2,4:110-139 peptide, pg. 3, “Conjugation of peptide epitopes with seroMAP microbeads…”). Serum samples were analyzed using fluorescence on a prominent microbead-based multiplex assay system Luminex). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Xie et al. for using microbeads with immobilized mixture of plurality of different peptide epitopes including SEQ ID NOs: of the instant application for detecting autoantibody response in cancer patients. One having ordinary skill in the art would have been motivated to use Luminex approach, because it is one of the industry standards in multiplex microbead assays. The use of multiplex assays with microbeads would have been desirable to those of ordinary skill in the art for detection of autoantibodies against known tumor antigen markers NY-ESO-1 and XAGE-1b. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because of a wide adoption of multiplex assays with microbeads.


Claim 18 is rejected under 35 U.S.C. as being unpatentable over Robertson et al. (US Pub. No 2008/0153113) in view of Ayoglu et al. (Bioanalysis, 2016), and Komatsu et al. (Molecular Immunology, 2013), as applied to claim 1 above, and further in view of Zeng (US Pub. No. 2010/0136527 - IDS).
Regarding claim 18, Robertson et al. in view of Ayoglu et al. and Komatsu et al. teach the substrate according to claim 1 above. Robertson et al. do not specifically teach a kit comprising an assay substrate packaged together with one or more buffers and/or reagents.
Zeng ‘527 also teaches a kit comprising an assay substrate packaged together with one or more buffers and/or reagents. Specifically, Zeng ‘527 teaches a kit that “…comprises reagents and buffers and assay devices or substrates. The epitopes according to the present invention may be used in methods for monitoring and treating a subject suffering from cancer.” ([0066]). 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to combine the teachings of Robertson et al., Ayoglu et al., and Komatsu et al., as applied to claim 1, with the teachings of Zeng ‘527 for a kit comprising peptide epitopes and buffers and/or reagents for performing a detection assay (Zeng, [0066]), because kits having all necessary components for conducting an assay are well known in the art and provide the advantage of economy and convenience. One having ordinary skill in the art would have been motivated to use an assay kit because doing so would achieve the advantages of conducting high precision assays outside of a laboratory setting such as in the field (Zeng, [0075]). The use of an assay kit would have been desirable to those of ordinary skill in the art for the reasons of economy and convenience mentioned above. 
One having ordinary skill in the art would have had a reasonable expectation of success in combining the prior art references because assembling reagents in a kit format is an industry standard practice, that has successfully worked with numerous assays.
                                                                                    
                                                                   
Response to Arguments
Applicant’s arguments with respect to claims 1-14, and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER VOLKOV whose telephone number is (571)272-1899. The examiner can normally be reached M-F 8:00AM-4:00PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER ALEXANDROVIC VOLKOV/Examiner, Art Unit 1641                                                                                                                                                                                                        


/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        September 26, 2022